Atkinson, J.
The charge of the court complained of in one of the grounds of the motion for a new trial, upon which a new trial was granted, was in conflict with the ruling of this court *339in Western Union Telegraph Company v. Georgia Cotton Co., 94 Ga. 444; and therefore the court was right in correcting its own error by setting aside the verdict. Judgment affirmed.
July 29, 1895.
By two Justices.
Action for penalty. Before Judge Ross. City court of Macon. December term, 1894.
Harris & Harris, for plaintiff. Gustin, Guerry & Hall and Dorsey, Breioster & Howell, for defendant.